Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are currently pending in the instant application. Claims 1-7 are rejected and claims 8-11 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2018/063324, filed on November 30, 2018 which claims benefit of US Provisional Application 62/593,411, filed on December 1, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
	Applicants' election without traverse of Group I in the reply filed on December 30, 2020 is acknowledged.  
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the preparation and use of the compounds of formula II 
    PNG
    media_image1.png
    129
    318
    media_image1.png
    Greyscale
wherein Y is –N(Ra1)- and all other variables are as defined in claim 4.  The specification is not enabling for the preparation and use of compounds not supported by the disclosure which are those compounds of formula I wherein A is –C(Ra1)(Ra2)(Ra3) and R2 is as defined in claim 1 excluding a 6-membered heterocyclic alkyl ring with 1 or 2 N atoms.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
Compounds not supported by the disclosure are the compounds of formula I wherein A is –C(Ra1)(Ra2)(Ra3) and R2 is as defined in claim 1 excluding a 6-membered heterocyclic alkyl ring with 1 or 2 N atoms.
.

The nature of the invention
The compounds are disclosed to be inhibitors of autotaxin.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  Although SAR studies are not available for the instantly claimed genus of compounds, these studies have been disclosed for other compounds with the same utility, see example below.  

East et al., Bioorg. Med. Chem. Lett., 23, 2010, 7132-7136 (eg. Table 1):

    PNG
    media_image2.png
    639
    486
    media_image2.png
    Greyscale
  



 It is not known what structural limitations are required for preservation of activity within the genus.  In view of the low level of predictability one of ordinary skill would not 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds that are enabled by the specification.  Method of preparing are provided for compounds of formula (II) 
    PNG
    media_image1.png
    129
    318
    media_image1.png
    Greyscale
wherein Y1 is –N(Ra1)- (see pages 12-75).  The specification only provides autotaxin inhibitor data for compounds of formula (II) 
    PNG
    media_image1.png
    129
    318
    media_image1.png
    Greyscale
wherein Y1 is –N(Ra1)- (see pages 75-76).

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed autotaxin inhibitors.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill 
    To overcome the rejection, Applicants are suggested to amend the claims to read on a compounds of formula II wherein Y1 is –N(Ra1)- and all other variables are as defined in claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Lopez, et al. (Document No. 167:482177, CAPLUS). The instant invention claims 

    PNG
    media_image3.png
    682
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    626
    media_image4.png
    Greyscale

 The Garcia-Lopez, et al. reference teaches indane-amine derivatives such as 
    PNG
    media_image5.png
    196
    373
    media_image5.png
    Greyscale
 wherein X is CH2; n is 0; A is –N(Ra1)(Ra2); Ra1 is methyl; Ra2 is H; R1 is H; R2 is pyridine substituted by –R2aOR2b; R2a is nil; R2b is methyl (See RN 1096537-23-3) and the use of these compounds as 5-HT7 inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  



Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, et al. (Document No. 167:552438, CAPLUS). The instant invention claims 

    PNG
    media_image3.png
    682
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    626
    media_image4.png
    Greyscale

 The Martin, et al. reference teaches piperazinyl tetrahydronapththalene 
    PNG
    media_image6.png
    258
    737
    media_image6.png
    Greyscale
 wherein X is CH2; n is 1; A is –N(Ra1)(Ra2); Ra1 is methyl; Ra2 is –C(O)ORaaRbb; Raa is CH2; Rbb is phenyl; R1 is H; R2 is piperazine substituted by –R2aC(O)OR2bR2c; R2a is CH2CH2; R2b is CH2; R2c is CH3 or R2b is nil and R2c is CH2CH3 or R2b is CH2CH3 and R2c is nil (See RN 2143964-75-2) and the use of these compounds as sigma receptor ligands.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
V.  	Objections
Claim Objections

Claim 5 is objected to because of the following informalities: the term “and” should be in between the last two compounds 138 and 139 listed in the table in claim 5. Appropriate correction is required.

VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626